Citation Nr: 1634799	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  12-34 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss (BHL).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, his brother and his daughter


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel
INTRODUCTION

The Veteran had active service from November 1955 to October 1959.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In July 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that the claims as listed on the title page of this decision have been recategorized.  As will be discussed below, the evidence of record reflects that the Veteran's claims warrant analysis under the standard of reconsideration rather than as claims to reopen. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence fails to establish that the Veteran's current BHL disability is the result of a disease or injury during his active duty service, including in-service noise exposure.

2.  The preponderance of the evidence fails to establish that Veteran's current tinnitus is the result of a disease or injury during his active duty service, including in-service noise exposure.





CONCLUSIONS OF LAW

1.  The criteria for service connection for BHL have not been met.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Veteran was originally denied entitlement to service connection for BHL and tinnitus in an October 2010 rating decision.  He did not file a notice of disagreement within one year of the rating decision.  This decision became final.  He sought to reopen his claim and in the course of doing so he obtained and submitted deck logs from his in-service vessel the USS Charles E. Brannon, which show that the Brannon conducted vessel wide gunnery and general drills.  These records were not considered at the time of the October 2010 rating decision.  Importantly, these records appear to support the proposition that the Veteran could have experienced noise exposure. 

Under 38 C.F.R. § 3. 156 (c), however, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement under subpart (a) that there first be new and material evidence to reopen the claim.  See also Vigil v. Peake, 22 Vet. App. 63 (2008) (official service department records are new and material evidence, thus requiring de novo review or reconsideration).  The Board will thereby consider the service connection claim for hearing loss and tinnitus on the merits, without addressing any threshold issue of whether new and material evidence has been received to reopen the claims.  See 38 C.F.R. § 3.156 (c).

Duties to Notify and Assist

The duty to notify has been met.  See September 2010 VCAA letter and July 2016 Hearing Transcript.  Neither the Veteran, nor his representative, has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  His pertinent service treatment records are of record.  VA Medical Center and private treatment records have been obtained.  Lay statements are also of record.  The Veteran has been provided an appropriate VA examination, which is found to be adequate for adjudication as it was predicated on review of the claims file and sufficient rationale.  The Veteran and representative have not challenged the adequacy of the examination of record nor identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

Laws and Regulations

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1131, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) also held that tinnitus, "at a minimum where there is evidence of acoustic trauma," is also a chronic disease under 38 C.F.R. § 3.309 (a), "as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258, 272 (2015).

Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Shedden v. Principi, 381 F.3d 1163, 1167 Fed. Cir. 2004).  For presumptive chronic diseases, to include sensorineural hearing loss and, now, tinnitus, an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (for tinnitus, a Veteran is competent to present evidence of continuity of symptomatology).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d) (2015). 

Analysis

A review of the medical evidence reflects that the Veteran has been diagnosed with bilateral sensorineural hearing loss, as defined by VA regulations, and tinnitus.  38 C.F.R. § 3.385 (2014); see February 2012 VA examination report.  The first element of Caluza is met for both claims.

A review of the service treatment records is negative for any findings of complaints, treatment, or diagnosis of hearing loss or tinnitus in service.  However, the Veteran credibly testified to engaging in artillery training/drill exercises.  Military personnel records confirm that such training regularly occurred aboard his vessel while in-service.  In addition, he has submitted "buddy" statements from fellow serviceman indicating that such drills did occur.  See A.M., E. C., J. B.'s November 2010 correspondences.  Therefore, in giving the Veteran the benefit of the doubt the Board will concede in-service noise exposure and the second element of Caluza is also met.

Although an in-service event and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent and credible evidence of a nexus between the Veteran's in-service noise exposure and his current audiological disabilities.

The Veteran was afforded a VA audiological examination in February 2012.  The examiner noted the Veteran's report of in-service noise exposure due to artillery fire.  The examiner also noted his subsequent post-service noise exposure due to occupational and recreational activities.  Notwithstanding this evidence, the examiner found the record was silent for information pertaining to a hearing disorder during service.  Moreover, upon review of his entire claims file and the results of the audiometric testing, the examiner opined that his disability was not related to service.  Specifically, the examiner rationalized that based on the configuration of the Veteran's hearing loss, it was most likely that his hearing loss was genetic rather than due to noise exposure.  

In addition to the VA examination, the medical evidence includes VA audiological treatment records.  To that point, on initial diagnosis with sensorineural hearing loss his physician did note the Veteran's reports of having "a positive history of noise exposure from hunting, and working with a five inch gun."  See May 2010 VAMC Albuquerque Audiology Consult.  However, the physician provided no opinion relating his hearing disability to such exposure much less his active duty.  None of the other treatment records in evidence provide a nexus opinion for his hearing disabilities either.  In fact, the treatment records do not even consistently note that the Veteran complained of tinnitus or bilateral hearing loss.  See April 2008 and May 2010 Albuquerque VAMC records.

The only other evidence that purports to link the Veteran's current hearing loss and tinnitus to his military service consists of lay statements and testimony.  This evidence was provided by the Veteran, his spouse, daughter, brother, fellow serviceman and his representative.  In that regard, although laypersons are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of audiology.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran can describe what he experiences (in this case, current hearing loss and ringing in the ears), he is not able to provide competent evidence as to the etiology of his audiological disabilities.  Providing such an opinion requires medical expertise in the causes of hearing loss and tinnitus in the context of in-service noise exposure with delayed onset of symptoms.  The Veteran, his representative and "buddies" are not shown to have such expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also 38 C.F.R. § 3.159  a)(1) (2014).

Consideration has been given to the provisions of 38 C.F.R. § 3.303 (b), referenced above, relating to chronicity and continuity of symptomatology.  Hearing loss (an organic disease of the nervous system) is one of the listed chronic diseases, the Veteran has generally claimed he experienced hearing loss following noise exposure, and that his present hearing loss is related to his in-service noise exposure.  However, he has not consistently stated that he noticed diminished hearing during or immediately following service.  To the contrary, at the Board hearing he testified to not noticing diminished hearing in-service.  Transcript at 9. Witnesses, including the Veteran, at the Board hearing placed the onset of his disability anywhere between ten to almost fifty years after service separation.  

Lastly, the Board notes that on examination in April 2008 he denied hearing loss altogether.  See Albuquerque VAMC records.  This denial, which was made prior to his application for service connection, also weighs against any assertion of continuity of symptomatology.  see also AZ v. Shinseki, 731 F.3d 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  In light of the aforementioned, the Board finds that the nexus element of Shedden/Caluza may not be met via continuity of symptomatology. 

With regard to the Veteran's tinnitus claim, the Board acknowledges the confirmatory testimony of his spouse supporting his assertions of having tinnitus since service.  The Veteran is competent to report a history of ringing in the ears since service.  However, in the instant case, he has not consistently done so.  On VA examination in 2012, he reported that tinnitus had been present for approximately 20 years.  This would place the onset of his tinnitus as decades after service separation.  Further, within some of his audiological treatment records he specifically denied tinnitus.  See January and November 2009 and May 2010 Albuquerque treatment medical records.  The Board notes that these records were made prior to application for service connection.  Such weighs against his overall credibility.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements.  Pond v. West, 12 Vet. App. 341 (1999).  The history of experiencing tinnitus since discharge or proximate thereto was made in conjunction with a claim for monetary benefits.  This claim is clearly undermined by his prior denials of tinnitus to his treating healthcare professionals.

As a result of the foregoing, the claims of entitlement to service connection for bilateral hearing loss and tinnitus must, therefore, be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b) (West 2002); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for BHL is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


